OFFICE   OF THE A?TORNEY     GENERAL OF TEXAS
                         AUSTIN




Eon. Roloa I#.eawll
County   Attorney
win Couutt
lbOltu?,hur




        wo aI% la rroolpt
ion upon tho iollori~g  QUO




                                  pat to; tla oon8tnm-
                                  at fund of tha Count7
                                         loos1 M~tlonal
                     md tha other
                                                                                      719



Hon. Boloa       L. Sowll,           PII@ t


          m   pWniOUWhiOh   UiOOO  WiththO Cap-
       mi.alonu. hurt is whather or not uand*rt&a
       frota aa a                                       bull~lng         oont#m-
       plated la                     within the waning
       of Artids                      tho Conatitut ion
       of the Stats 0s Taxas tn an irs0ort t0 aaoor-
       tala whether the OodaaloneVa       Oourt luy
       lxp.116momy. from the ~rmaaent      hproranunt
       tin4 ior this parpoeerg
             Bsotiw      s 0f      Prti0iO     8   or    th0     ~sm0      c058tiw
tlon   reada     aa followar
          7ha State tax on pro~art7 lxoloalra    of
       the  tax noo~sauy to par the ptlblio debt, and
       of the taxes providedtar the be-tit OS the
       publia     free    lohoola,          ah11    notat        lxow4      thlrtp
       rfw      0OOt0    M    t*      000 hue04           dou.0r0         +0hOti00)
       an& no oOunty olty or tom shall lary more
       than   trdprfw     oenta tar oltf 0x oonntypur-
                  n4no tlrcaoaingtliteon cantr r0r roads
       p o a o aa ,
       and bri&pa,    end aot axoeadln& fiiteon   oemta
       to pa7 jlpzwa, on the one hilPdro4 dollars
       valuation,   oxaapt for the pa~unt of dobta
       inourrab       prior     to    the    adoption       o?     tha    aman&mnt
       8eptamber88th,lm8) and~fortho'orootloaof
       publ%ebull6lng0,streets,aewra, water works
       sol otlmr pumanont               lmpro~eamntr,              not to uoeod
       hmnty-rlro    oanta on tha OM hun4nl &oUur
       Tal!lrtloa,  &n aBy 030 pu, ana lx o o paa   t lm
       ID thl8  Ooaatltutlonothanln prorlde4ga&
       the Loglalaturo   uy alao authorizean ad&ltlon=
       ml annual a& talo~a~ tax to h lorio        and
       001100901 tar tha further   8alntenanoaaf the
       publla ronar; provlbd,    that a mJorlt7     OS tha
       qualifld propartytax-paying rotor8 ot the
       oountrrotin     at an lleotioa to be hola tor
       that purpoaoshall rote ouch tax, not to excso4
       tlftea oaata cm tlw one hoadrrl&ollus value
       tlon or tka groprrtymubleot to taxationin
       looh oorznti ISa the Uglirlatarema pa.8 looal
       law. tar t ia malnnknanoe  ef tb  pabl il a roda
                       rlthmt thr looal aotloo nqnlro4
                          orlooallm.~
Eon.    Holen           1.   80~11, Pa4e 8

           Artlolo           SSbl, Vemoa’O Annotated Civil Statutes,
set8 forth tha               followlag powr and dutl oi tho oounty
odaaloaua~                    omuta         - -
           l +t*

              l7.    Prorldo end keep In npalr   oourthowa8,
       Jaila        aud al1.nfooaaary ?ubljo buildings &b em
              Artlalo         2b52,      Vatnon~a           innotated   Clvll statutes,
refers to           the tax    for woqBctlonoi publfo                     bolldinga~      by
tho oouaty              oomrLaalonar~ oourtl
           Wail oourt ahsr/r hero the power to 10~
       end oollaot   a tax”?oroouaty purpoau, not to
       exceed trentr-five   cents on the one huadred
       lollers valumtlon,end a tax not to exceed
       fifteen           oonta     011the one hundred dollars                  ralu-
       atlon to aupplament the jury fand ot tho oouaty,
       and aot to ljroeed fifteen       osata for roeda and
       bridges    on tha one hundred 6ollara       valuation,
       lxoaDt for the payment of debts lnaurred prior
       to the~adoptlon     of the amendment 0r the fkmtl-
       tutlaa,    E@tamber 25, A. 0. 1883, end for the
       lractlon.oS     pub110 bulldin@,     atraa to, mwra,
       rat8x IO- and other pumanent            iaprovomeata,
                              eU   twentpflte               oemta on the one
                              lara. valuationin          on0 year, aa
                              XI the Constitution     o herwfea prod&
                                                    '"I
                                   levr a nlbdltlonal    tax for roe6
       purpose8not to exceed                         flitam oanta on          the
       one hu.n&o& &ollu               tha property
                                                valaatioa       0r
       mbJoet to texatloa.uulor the limltationa     and
       la &a manuu prwl~ad    for in Art1010 8. Sea. 9.
       of tha f&mat ltutlonand In pprsuanceor-tti       -
       16ua relating  tlmr*to,*
      The Texts8Conatltutloa,Artlole                                    8; sttotlon
                                                                                  l8,
prorldoar
              9     l   & + Tha       lount~~omrdaaionera                so  ohoam,
       rith         the oount~ judm,                 a8 peal6lng         ofrloar,
       shall         oamseaa       the     *au&~        o5mlarlonua~          oorat.
Eon. Noloa           1.     Sowll,        Pa@   4


        by    this Omatltutloa and tha laws of tha
        State,       or as mar bo horoattor                  proaorlbo4.w
               Art1010         1603,      Betlwd Civil         statutoa,      102!5,
reads        an follwar

              V&o ootmty ommlaalonets*     ootut of aaoh
        aounty,as soon as praatloablo      attor the OS-
        tabllahmont  of a oounty aaat, or aftor lt0
        remora1 ?roa oua plaoo to anothu,       shall pro-
        rids a oourt hou6o and jell     for the oounty.
        and oiilcoa  for oountf irtloera    e auoh oGi.ntf
        ZTtMbpfho          east0 in 6ood repsIF
        ~uaaorlng                    oural.
               The flrat aentonoo               0r   Art1010      1605.     Tunon*a
Annotated           Olril      Statute;a,       provldoat
              Vho County Judga, Shorlft,       Clerks of tho
        Dlatrlot    and of tho Countr Ooux-ta, County
        Treaaaror,    Aaaaasor asvl Colleotor     of Faxoa,
        County Surveyorand Count7 AttOmOy of the
        aororal    aountlos   of this atate,   ahall keep
        th6lr offloaa      at tha oounty *oats 0s tholr
        roapootlto    oountlaa;   provided,   lta. l + l l

                 ulliols       OTI,       Rarloa4    Civil     Statutes,      1968,
madr         as follon:
                         ahalL havo ohorgs an4 OOntrc+l
                 l8herlffa
        .0r the oOurthouOo0 0s tholr raapotlte ocmn-
        tlos subpot to moh rogalatlona       as tha aaa-
        mla a b no r alourt MT praaorfba~  and tho offlolal
        bead shall ostond to and lnoluda the talthful
        pufonmnoe      0r their duties under this  artlolo.*
                 Countf       ooaudaaionora*   ocurta hue no powra or
duties oxcopt those                  whloh aro olaarly   set forth an6 da-
fined in the                Ceaatltution   and atatutos.    LDBARS%CWXR
T. JzLaaNo8 8s B. 1. 886t HOORE v. H3dm.Nm coumf e7a
8. T. 478; iL PA80 COUHTTt. XLAM, lob 83. ctd) SQb.
               sta tuteshava lloarly Uoflnad tb
                 7ha
               tbserlbd the dutloa,    and kpoaol the
        E%:rtP 00 0s the aommlsaloncra~ oourt, tha
Hon. Bolan L. Sowll,           Peg0     5

         mdlus   through    uhloh  tho Ufforont   oountloa
         aot, and from thoso      atatotas  slat oam all
         the luthorlty     rested  in the Oountloa.g     11
         Tn. JUN. 54s.
         Tram the oonatltutlonel     provialona  of the atat-
utoa quoted    ebovo, wo hare aeon that the ooenty eords-
lfonara* court he8 tha powor (1) to prod&e mid koop
in repair ell nooeasaw      publfa buildings;   (2) to provldo
offlcea  for oounty orrloera     at tha oountr *o&i (3) to
lxorolao   juriadlotlon  over all countr burlnose.
          It has been well-aatebllohed      that   the juriadlo-
tion of oami6alonera*     court3 la limited      to atrlotly
aoounty bualno6am I ead tha Loglaloturo         her no aathorltl
to enlarge   their  powers or jurladiotion.        SU? VAI;OB
ELWTRIC LIOFiT CO. vs. ICG~XFi, 88 Tex. 197, 96 8. W.
866.
            cOStStNh&      s6OtiO5      9   Or   tit:010   0 Of    #a      *MS
Conatltutlon       and Seotlon     7 oi ArtI        2351     aupra, in
oonjunotlon       with all the other atotutea         refatlag      to the
powore of the ooanty oodeslonera~                oourt amI in tho
light    of the neoessltjr      of the court aetlng withla            tha
sphere of its power8 and duties             oonlerred    upon it,       it
la our opinion that pub110 buildings              mean lneo ea sa r y
pub110 build1          au and that %oooaaar~.-pub118          bulldlngs*
mea pub110 bn      “ff ldln&$a leeantial    for .tho eonduct of
atriotly    woounty buainesaa; and when mr02ag                    to office
buildinga,     it    means   pub118  buildings    l aaantlal     for   houa-
log- tha offloea        of oountf orrioora      or agonolos.
           Wo bellova    that tha propoaa4 bulldin       d:ao~bee
in pur     lotte? of roquoat la l *publie bull4 &(I
broa4oat aanae 0s tbs term.         Se0 Opinion lfro. 6-1647 0s
thla Qopartmont by Hon. &doll          ~llllaam,   A8alat8nt  Attu-
soy Qeaoral,     to .Ffon. Stonlaj  TiamiIiO, Oounty Attorna
lierrlaon   Co-t      oontalnlng   dorlaltlons    of publio bu i id-
ing8.     But w i' o not bellovo    lt   la a public building    ao-
cosaazy for       tha purposes of eountr bualnasa                 wlthia     the
~UXT~OW     0f   seation   7   0s   k.rtioloa     ES81 as4 X+08.
            x nlcoo~moo     with tb 0-t     doelalons  of thla
atat6,     m4 hero oonalatontl~   and rapoatodl~   mlea that
                                                                                                                723

Hon. X01.8            1. &lmll,           P*go 6


OouIe~ oom8iMlomr8'                       oourtr ray not lO@l~                         lrprnd or
lp p r o p r ia  tr
              oountr                   fund8     for      purpo8*r            uaauthorIse6   by
th8 Can0tltution                     of rtatufq              1~.

           to ?l‘IQp91@, OpinionIlo. O-691 of thir 4qart-
&8nt hold that th@ 001d8810a828’    ocmrt of tilT88tOa
COUnty, f8Xa8,  M8 without   lnthorltr to bqwnd oountr
?UZI~~for th8 ~plOJas&iti Of iif* maTa for thh8tOn
Beaoh;         0 lnlm          lo.     O-1086        of   thlr       bpartmamt              hold    tht
th8     0 08J       88ioaOr8*         b?arIon County, hur,
                                       oourt     of                wan
without    authorIt     to par tha ralary      of a gann wardoat
Opinion Ho. 0-1290 of thl8 d8partn8nt             h8ld that the
oomiQi88ioner8’     ootlrt of Boxar     COule~, -X88,      *aI ‘with-
out 8uthoritr      to rxpond oountp run68 ror rh            protea-
tiOn    Of ~OTtiOIU   Of t&      OOWlt~ Ifling OUt8i48 Of t&a Olty
of 881.1 Mtonlo,     an4 that     the oounty oould not oontraot
with th8 oity      of San Antcaio to furnirh ruoh fir0 pro-
teotlon    ror ruoh portiona        0r the oountyi    ad   OpInIoa
Ao.   04001    of thir d8partn8nt       held that th8 oaami88lomr8*
ooitrt oculd not lagallymake dOaatiOa8to tha Tlderouloaim
Association,      to the Amerloan lilatlonal      B8d 12088 or to
any oth8r oharItabl8       organization      making nque8t       for
auoh bonationr,      anb Opinion Ro. O-1999 holding           that     the
oounty oonmi88ionerr*        oourt doe8 not hare the cuthority
to puroham a 8lt.e for a donation            to the Unitd       Btatea
Qot8rnmmt for purporer of 8 military              re8onatlon,        ud
opinion            80. O-U60 holding that                         ootantr        od88hBorV
oourt         18    aot   authorized            to     nab     a PonatIM of #S,500.00
towed          thm    puroh880          prloo Of 8            ttsOt of lad t0 b owd
ior Hatlonal  (kaml Unit, oounty fair8  and othu: plblio
oelobratloru  whom the balmo*    of the poreharr prloe                                                    aad
all .8ub8aquont 8rpwi8oa mill be pal& by ttn city.
                     The
                       lxpmdltun                     or   lppropriatIon                o?    0-t
fundr         tar    an ofrloe          building          larger            md norm oamod I 011s
than     th*        MOO88fti88 Of               8tdOtlr             OOlUity       bU8bl.88         rollI&
denan          aad for         the purpow           0r       TOIltill6 spa008 in thlr
buildlag            to nm4ountp                ag8aOfe8 oa a                 profit     ba8ir       ratld
Wmg           8x00~8      of     th8    authority            of     a oounty          ooriml~Ioaerr~
          .

          X0 arm not oalled ‘upon to anmar lm thla   opln-
Ion the qyrrtion  of rlmtharor not a Oorutt~ Oanmi88iO~r8’
ocprt ha8 the powm   ati mthoritr  to lease 0rri000  in
the eamt~ oourthouw                        or    a rounty buildingto noa-oounty
gOnrtUa4nt81              8geBoiO8         or    federal and 8tato Idt8 Nch a8
Ha.      iol*a        L. Senll,       Pago 7


thm   AgrIoUltural  hdJu8tm0at Admlnl8tratIon    8nd tin 28x68
letIon      Quard, and rhathar or not tha oountfoaumi8-
elcm8r8* oorvt oan enter tb0 burln088       0r 1008ing  oauntv
proporty gonaralllr.sea la tht8 rr8peot                          Opinion     Ilo.
O-178 br Honorable Eon Yoodall, A88irtmt                          Attorner
                                                                  mn-
lml,      toHonorable Ldgar Z. Pama, Countr Attormr,
Hookle     County, L8v8lland,      Tour;     oplnIoa dated April
It, l&,       by Attorn.    Qononl     B. P. Loomy to Eonorablr
J. J. Strloklmd        County   Attom8r.      Palortlne     Texar
Report8    8nd OpdOn8      AttOrnOy    bnOrl1     191~lb168    &
Dodron   f. Yarrhall,    u8 8. 'II. (2d) 621.         In thir  OOM~O-
tioll 6ttMtioll    18 called    t0 IrtiOl0     23120-8,    TernOn'
Asnotat8& airi      StatUte8,    authoritln6      th8 OOU.atJ O&l-
8iOMr8’          oourt      to    10a80,        rent or provldr 0rri00 8p606
for thm l6mlnl8tr8tIon                     or    unomplopmnt relior and mm.
69opecUm with               Stat8    and To&oral        r 8liO
                                                             lgetiolrrl
                                                               f              and
&%iOh 5888,              Ternon~8          Annotated    Civil
izing the           8ormni88iOner8'             OOtUt and Oitp   00
mlsrlon        to     lpproprIat6
                         non108 to p8~ noo888ary lxpon808
of thr Eational  kard Unit8 loaatad in tholr ronrpeotln
oauatlrr an& In or near their n8peotIto       oltIOa or town8
and to donate traots   0r lon4 for oon8truotion     or Aatlonal
Guard Amorlor   and building8  for PM of Hatlonel      Chard
UDit8.

          Ii* hmo lImIted   our opinion to tha pomr                            or    the
OCUEtr 0~88iOXMrO'       OOti t0 OOn8tr9Ot a buil&Ing                               for
the purpO886 lam8rated     In your letter 0r roquwt.

                 ft    18   am
                      opinion,    ad you am 80 ldTi8ed            that
th8 oOn8truOtiOn br the 8ountr OaP3lri88iOllOr8' OOU& of
a balldingto hama Tfsriour &Ywrmmatal            agonoI~88rrrP
a8 the 00uat7 8g0at.8     0fri08,   tb   looal                th80rri00 0r
Agrioulture   AdjU6thWt    &d6bi6tl'8tiOn,     the lOOa kttory
of tha Texar Batlanal Quard, and other gov8rwatal
lgMOf88-itOtoonnsot8dwith th oOuatr or rtriotir                 OOuatr
bU8hl888,   with tb   object   Of O?lhOting     rontalr    fra
raid 1686608   and di8Oharging     indabbOdne88    0gaia8t    tbi8
propomd    building,     WOW not bo tba oreotlon       of a noo88-
rary  mbllo    bull&&      within   tba oont8mlatIon    of hrtiola
8, Saotlon 9 rR the Taxar *utitutIoa            aad Seotlon T
of lutlole 8S51 Y4noa*r Annot8tedCivil Btatater,                aab
thr ropntr O08&88I0~8r8~          oOtUt ha8 a0 OOn.etitutiOnal
or rtatutory     authority     to orPloP oounty fund8 for tha
lnotion OS moh a building.
                              725


boa. lolar L. @well, Pago l